11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Directory Assistants, Inc.,                   * From the 35th District
                                                Court of Brown County,
                                                Trial Court No. CV0907226.

Vs. No. 11-14-00232-CV                         * December 31, 2014

Big Country Vein Relief, L.P.,                 * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has considered Directory Assistants, Inc.’s unopposed motion to
dismiss the appeal and concludes that the motion should be granted. Therefore,
in accordance with this court’s opinion, the appeal is dismissed. The costs
incurred by reason of this appeal are taxed against the party incurring same.